             Case 5:19-cr-00372-F Document 507 Filed 12/11/20 Page 1 of 10




              IN THE UNITED STATES DISTRICT COURT FOR THE
                     WESTERN DISTRICT OF OKLAHOMA


    UNITED STATES OF AMERICA,                    )
                                                 )
                 Plaintiff,                      )
                                                 )
    -vs-                                         )       Case No. CR-19-372-F
                                                 )
    MARIO JAQUES,                                )
    a/k/a Menace Deuce,                          )
                                                 )
                 Defendant.                      )

                                            ORDER

           Before the court is the Motion to Suppress Evidence Obtained from Wiretap
on TT1 (and any Other Wiretap on Which Defendant was Intercepted), filed by
defendant, Mario Jaques. Doc. no. 418. Plaintiff, United States of America, opposes
the motion. Doc. no. 447. Having reviewed the parties’ submissions and considered
the parties’ oral arguments, the court finds that defendant’s motion should be denied.
                                                I.
           Defendant seeks to suppress evidence derived from a Title III1 wiretap
conducted on what is referred to as TT1. TT1 was an AT&T wireless cellular
telephone used by Ramon Dominquez, an inmate in the Oklahoma State
Penitentiary, to conduct drug business. It had an assigned number of 405-906-8141.
Defendant was identified as a “Target Subject” in the affidavit of the special agent
of the Federal Bureau of Investigation (“FBI”) submitted in support of the wiretap


1
 Title III of the Omnibus Crime Control and Safe Streets Act of 1968 (“Title III or Federal Wiretap
Act”), 18 U.S.C. § 2510, et seq. Title III “generally forbids the intentional interception of wire
communications, such as telephone calls, when done without court-ordered authorization.” United
States v. Faulkner, 439 F.3d 1221, 1223 (10th Cir. 2006).
         Case 5:19-cr-00372-F Document 507 Filed 12/11/20 Page 2 of 10




application.   An order authorizing the interception of wire and electronic
communications for TT1 was issued by the Honorable David L. Russell on March
1, 2019. There were other Title III wiretap orders, but no issues as to those orders
are before the court.
      As support for his motion, defendant argues that the FBI special agent’s
affidavit failed to establish sufficient “necessity” under 18 U.S.C. § 2518(1)(c) for
the wiretap.    Defendant contends that the affidavit showed that traditional
investigatory techniques were working and uncovering considerable evidence. As
to any traditional investigatory techniques not tried, defendant asserts that the
affidavit contained only boilerplate and conclusory statements as to why the methods
had not been tried or as to why they would supposedly fail. Defendant maintains
that this was true of the affidavits in support of the other Title III wiretaps. Because
the affidavits showed that traditional investigatory methods were productive,
defendant posits that the wiretaps were not necessary. Consequently, defendant
argues that the evidence obtained through the Title III wiretaps should be
suppressed.
      Initially, plaintiff responds that the court need not reach the Title III claim.
Plaintiff maintains that a court order was not required to intercept the calls because
the phone in question–TT1–was a contraband cell phone possessed by Mr.
Dominquez in the Oklahoma State Penitentiary. Plaintiff points out that the Federal
Wiretap Act includes an explicit exception to the prohibition of intercepting
telephone calls where parties to the communications have given prior consent. It
asserts that consent can be express or implied and that courts have recognized
implied consent in circumstances involving contraband cell phones. According to
plaintiff, Mr. Dominquez impliedly consented to the interception of his calls because
he was aware that his calls were subject to monitoring by prison officials. Plaintiff
states that all state prisoners, like Mr. Dominquez, are informed and warned by the

                                           2
         Case 5:19-cr-00372-F Document 507 Filed 12/11/20 Page 3 of 10




Oklahoma Department of Corrections that their calls may be monitored. In light of
that information and warning, and Mr. Dominquez’s decision to proceed with
making and receiving calls on the contraband cell phone, plaintiff contends that the
court may find that Mr. Dominquez impliedly consented to the interception of the
calls of TT1.
      Plaintiff additionally argues that the court should find that contraband cell
phones are implicitly excepted from the scope of Title III. According to plaintiff,
Title III’s purpose is to protect the privacy of wire and oral communications.
However, it points out that prisoners, under case law, do not have a reasonable
expectation of privacy in communications with those outside of prison. Moreover,
possession of contraband cell phones constitutes a violation of federal and state law.
Given the diminished interest in privacy in prisons and the prohibition on the
possession of cell phones, plaintiff contends that the inclusion of conversations
involving contraband cell phones within the scope of Title III would run counter to
Title III’s policy goals. Plaintiff maintains that it was not required to obtain a Title
III wiretap order for TT1, and therefore, any alleged failure to show the necessity in
the wiretap application does not require suppression.
      Even if the Title III claim were addressed, plaintiff contends that defendant
has failed to satisfy his burden of proving suppression of the evidence is required.
Plaintiff asserts that Judge Russell properly concluded, when considering the totality
of the circumstances, that plaintiff made a sufficient showing of necessity for the
wiretap of TT1. Plaintiff points out that it did not have to exhaust all conceivable
investigative procedures before resorting to wiretapping. It contends that it gave a
full and complete statement explaining the techniques used and those unlikely to
succeed if tried.
      Lastly, plaintiff declines to particularly address the other wiretaps mentioned
by defendant.       Plaintiff states that defendant “has not identified any basis to

                                           3
          Case 5:19-cr-00372-F Document 507 Filed 12/11/20 Page 4 of 10




challenge the remaining wiretaps.” Doc. no. 447, p. 1 n. 1. Further, it states that
defendant “provides no arguments specific to those wiretaps, which are supported
by separate affidavits.” Id. Plaintiff argues that the court should not consider any
arguments apart from defendant’s claim that TT1 should be suppressed.
       As discussed below, the court concludes that defendant has failed to carry his
burden to establish that the Title III wiretap on TT1 was not necessary and
defendant’s motion to suppress should be denied.2 The court therefore need not
address plaintiff’s alternative arguments of implied consent and the scope of Title
III.
                                             III.
       Title III contains a “necessity” requirement which must be satisfied before a
wiretap order may be lawfully issued. United States v. Castillo-Garcia, 117 F.3d
1179, 1185 (10th Cir. 1997), overruled on other grounds, United States v. Ramirez-
Encarnacion, 291 F.3d 1219 (10th Cir. 2002) (en banc n. 1). The purpose of the
“necessity” requirement is “to ensure that the relatively intrusive device of
wiretapping is not resorted to in situations where traditional investigative techniques
would suffice to expose the crime.” Id. (quotations omitted). A wiretap is necessary
only where “‘normal investigative procedures have been tried and have failed or
reasonably appear to be unlikely to succeed if tried or to be too dangerous.’” Id.
(quoting 18 U.S.C. §§ 2518 (1)(c), 2518 (3)(c)). “‘Normal’ investigative procedures
include standard visual and aural surveillance, questioning witnesses and
participants in the crime (including through the use of grand juries), search warrants,
and infiltration of criminal enterprises by undercover agents or confidential


2
 The court declines to address the validity of any wiretap other than the one on TT1. The court
agrees with plaintiff that defendant has not identified any basis to challenge any of the other
wiretaps. There is no indication in the record that defendant was a party to any of the
communications intercepted by those wiretaps. See, Faulkner, 439 F.3d at 1223.

                                              4
         Case 5:19-cr-00372-F Document 507 Filed 12/11/20 Page 5 of 10




informants.” United States v. Zapata, 546 F.3d 1179, 1185 (10th Cir. 2008) (citing
United States v. Killingsworth, 117 F.3d 1159, 1163 (10th Cir. 1997)).
       A “court’s wiretap authorization ‘is presumed proper, and the defendant bears
the burden of overcoming this presumption.’” United States v. Green, 175 F.3d 822,
828 (10th Cir. 1999) (quoting Killingsworth, 117 F.3d at 1163). If a defendant carries
his burden by demonstrating that that a wiretap was not necessary, the evidence
obtained by the wiretap will be suppressed. United States v. Foy, 641 F.3d 455, 464
(10th Cir. 2011).
       In the court’s view, defendant has not carried the required burden. The court
opines that the government’s application for the Title III wiretap demonstrated
sufficient necessity to justify it.
       The FBI special agent explained in his affidavit that the underlying
investigation targeted the drug trafficking organization (“DTO”) run by the
Southside Locos Gang (“SSLG”). The DTO was involved in the trafficking of
significant quantities of methamphetamine and heroin. The SSLG coordinated the
drug trafficking from inside prison. Incarcerated gang members used contraband
cell phones to coordinate deliveries between outside sources of supply and couriers
working on behalf of the members.
       According to the agent, the “ultimate goal of this investigation [was] to
identify all persons involved in this illegal activity and gather evidence sufficient to
successfully prosecute each of these individuals, particularly any source(s) of supply
of methamphetamine or heroin used by the SSLG DTO, as well as identifying other
high-ranking members of the SSLG and their subordinates who [were] involved in
drug trafficking.” Doc. no. 447, Ex. 1, ECF p. 51. The agent explained the
investigative techniques that had been tried. He also explained how those techniques
were ineffective or dangerous.



                                           5
          Case 5:19-cr-00372-F Document 507 Filed 12/11/20 Page 6 of 10




       Specifically, with respect to confidential informants, the agent stated that
three cooperating defendants and one confidential source had been used. The three
cooperating defendants (CD1, CD2 and CD3) were drug and money couriers for Mr.
Dominquez, an incarcerated SSLG member presiding over the DTO.                   The
confidential source (CS1) conducted controlled purchases arranged by Zachary
Crister, an incarcerated SSLG member. While CD1, CD2 and CD3 provided
valuable information about the overall structure and methods of operation of the
SSLG, the identity of some members of the SSLG DTO and information about Mr.
Dominquez’s drug trafficking, they could not provide information about the current
operation within the SSLG DTO or any information as to sources of supply.
Although CS1 provided information about Mr. Crister, CS1 lacked knowledge about
Mr. Dominquez and the overall structure of the SSLG DTO. The agent also averred
that even though it was possible that additional informants would be developed, it
was improbable that any new informants developed would be able to provide
significant information regarding the activities of all members of the criminal
conspiracy, particularly, Mr. Dominquez or the remaining high-ranking SSLG
members, who, in addition to Mr. Dominquez, might be sourcing methamphetamine
from unidentified individuals. The agent explained that the risk of potential harm to
anyone cooperating against a dangerous prison gang was a real concern and that Mr.
Dominquez, Mr. Crister and their associated couriers were cautious in conducting
illegal activities.
       With respect to undercover officers, the agent stated that one undercover
officer had been used and had been in contact with Mr. Crister regarding money
owed for a controlled buy. Through the undercover officer, a low-level member of
the SSLG had been identified, but there was no indication the member was working
for Mr. Dominquez. The agent explained that it was unlikely the undercover officer
could make it past the initial stages of involvement “without the bona fides of

                                         6
            Case 5:19-cr-00372-F Document 507 Filed 12/11/20 Page 7 of 10




incarceration in the Oklahoma Department of Corrections.” Doc. no. 447, Ex. 1,
ECF p. 56. He also explained that the infiltration would likely place the undercover
officer in extraordinary danger given the organization’s history of violence and that
the infiltration would be insufficient to grasp the full scope of the organization’s
activities because of separate teams operating independently of each other outside
of prison.
      With respect to physical surveillance, the agent averred that physical
surveillance of major targets, including Mr. Dominquez and Mr. Crister, was of
limited to no value because they were incarcerated. The agent averred that physical
surveillance of other individuals had been conducted, but had not been useful in
confirming meetings between individuals and the context of those meetings. In
addition, the agent averred that SSLG DTO appeared to be “surveillance conscious,”
with couriers only appearing at public locations and the locations only being
disclosed shortly before the meetings took place. Doc. no. 447-1, ECF, p. 58. The
agent further averred that GPS trackers had been placed on several vehicles but that
those trackers had only been minimally useful. One tracker had been discovered and
the organization changed from using couriers who had had trackers placed on their
vehicles.
      With respect to search warrants, the agent explained that one search warrant
had been executed on a stash house which was useful in confirming the scope of the
organization’s activities and volume of drugs it delivered. However, the agent
explained that any additional search warrant would be premature because law
enforcement had not yet positively linked any additional residence to the DTO’s
drug trafficking activities. In addition, the information that was gained from the one
search warrant did not provide significant information about Mr. Dominquez or
other high-ranking SSLG members.



                                          7
         Case 5:19-cr-00372-F Document 507 Filed 12/11/20 Page 8 of 10




      With respect to financial investigation, the agent stated that searches of
financial databases and queries of information in the banking industry had yielded
preliminary information, but that investigators had been unable to successfully
investigate the financial component of the criminal activity of Mr. Dominquez, since
he was in prison and appeared to use non-incarcerated third parties to conduct his
financial business.   Moreover, the organization relied heavily on anonymized
transactions such as those provided by Green Dot and PayPal.
      With respect to pen register/toll records, the agent averred that pen registers
or toll records had been obtained on two contraband telephones, including TT1.
However, the agent averred that the effectiveness of the toll records and pen registers
was inherently limited. The agent explained that these investigative tools could not
identify the parties to the conversations or the nature or substance of the
conversations to allow law enforcement to differentiate between legitimate calls and
calls for criminal purposes.
      With respect to garbage seizures, the agent stated that a trash pull was
considered at the residence of Stephanie Soliz, Mr. Dominquez’s wife, but was
ultimately rejected because of extensive outdoor surveillance. Trash pulls at two
other SSLG members’ residences were considered, but rejected, because they lived
on busy streets, increasing the odds of detection. Another SSLG member lived in
an apartment with a communal trash collection, making it impossible to tie a specific
piece of evidence to him. Further, trash pulls for Mr. Dominquez and Mr. Crister
were not possible because they were incarcerated.
      With respect to grand jury, the agent averred that a grand jury would be
unsuccessful in achieving law enforcement goals because (1) the targets of the
investigation, their co-conspirators and other participants would most likely be
uncooperative and invoke their Fifth Amendment privilege not to testify; (2) it would
be unwise to grant any kind of immunity because it might foreclose prosecution of

                                          8
         Case 5:19-cr-00372-F Document 507 Filed 12/11/20 Page 9 of 10




the most culpable members; (3) there was no guarantee that immunized witnesses
would provide truthful testimony; and (4) many of the targets were Hispanic and
issuance of grand jury subpoenas might cause them to flee.
       With respect to arrests, the agent stated that the use of arrest warrants would
be counterproductive in identifying the total scope of the SSLG DTO’s operation.
The agent explained that the arrests would potentially alert other members of the
conspiracy, causing them to alter their behavior and practices, and it was highly
unlikely those arrested would cooperate due to fear of retaliation. Further, arresting
those members in prison would do little to curb any criminal activity since they were
already conducting their illegal activities from prison.
       With respect to testimonial cooperation of principals, the agent averred that
Mr. Dominquez and Ms. Soliz had previously been arrested and had not cooperated
with law enforcement. The agent also explained that the criminals who agree to
cooperate frequently do so in a limited capacity. According to the agent, the
criminals refrain from providing all the information they possess, particularly
regarding sources of controlled substances, and in many instances, they warn co-
conspirators of the investigation, thereby compromising it.            The agent further
explained that based on his experience, most targets will not cooperate for fear of
retaliation and they will minimize their role in illicit activities.
       With respect to prior interceptions, the agent averred that multiple orders had
previously been obtained for the interception of communications of phones and that
Mr. Dominquez’s communications had been intercepted on one particular phone.
However, that investigation was not targeting the SSLG DTO and the interception
did not reveal sources of supply directly related to Mr. Dominquez and did not reveal
the full expanse of his operation.
       With respect to seizure of target device, the agent explained that law
enforcement had contemplated the seizure of TT1 but had rejected that as premature.

                                            9
           Case 5:19-cr-00372-F Document 507 Filed 12/11/20 Page 10 of 10




According to the agent, it was apparent that the SSLG members had no difficulty
obtaining cellular phones in prison. Mr. Dominquez had used at least two cellular
phones during the investigation. According to the agent, if law enforcement were to
seize the phone, the DTO would quickly be back in operation.
        The court concludes that the FBI special agent, in his affidavit, gave “a full
and complete statement as to whether or not other investigative procedures have
been tried and failed or why they reasonably appear to be unlikely to succeed if tried
or to be too dangerous.” 18 U.S.C. § 2518(1)(c). In reaching its conclusion, the
court is mindful that government agents are not required to “‘exhaust all other
conceivable investigative procedures before resorting to wiretapping.’” United
States v. Barajas, 710 F.3d 1102, 1107 (10th Cir. 2013) (quoting Zapata, 546 F.3d at
1186). Further, the court is satisfied that the wiretap of TT1 was necessary to the
law enforcement goal of uncovering the size and scope of the charged conspiracy.
See, Foy, 641 F.3d at 465 (the law enforcement goal of uncovering the size and scope
of the conspiracy may justify the authorization of a wiretap). Thus, the court
concludes that the government satisfied the “necessity” requirement and the
evidence derived from the wiretap of TT1 need not be suppressed.
                                          IV.
        Accordingly, the Motion to Suppress Evidence Obtained from Wiretap on TT
1 (and any Other Wiretap on Which Defendant was Intercepted), filed by defendant,
Mario Jaques (doc. no. 418), is DENIED.
        IT IS SO ORDERED this 11th day of December, 2020.




19-0372p067 (Jaques).docx



                                          10
